DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 3/22/2022 cancelled claims 8-14, amended claims 1, 3, 4, and 7, and added new claims 15-23. Claims 1-7, and 15-23 are currently pending herein. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 3/22/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/22/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The previous objections to the drawings are withdrawn in light of the amendments, the objections that remain are detailed below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “horizontal planar portion” (Claim 16/19) must all be shown and labeled on the elected embodiment or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The previous objections to the claims are withdrawn in light of the amendments, the objections that remain are detailed below.
Claim 17 is objected to because of the following informalities: the limitation: “a central portion of the hanger disposed within and hanger aperture” should most likely be rewritten as “the central portion of the hanger disposed within the hanger aperture.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The previous rejections of the claims under 35 USC 112 are withdrawn in light of the amendments, the rejections that remain are detailed below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 21, the claim recites the open-ended clause "configured to constrain,” which renders the claims indefinite, since it's not clear whether the claimed "constraining " is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "configured to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the claimed apparatus (e.g. "a locking arm chamfer [that is configured to engage] --engaging-- the lock pin chamfer"). Appropriate correction is required.
Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 20 recites the limitations "the pivot aperture" (line 21).  There is insufficient antecedent basis for this limitation in the claim.  The limitations should most likely be rewritten as: “the hanger aperture.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 10,391,384 B2) in view of Tietge (US 10,391,384 B2).
 [Claim 1]  Regarding Claim 1, Powell teaches: A truck (See, e.g., Fig. 1-44, 500) comprising: a hanger (See, e.g., Fig. 1-44, 530) having an elongated axis extending laterally between two wheels along their axis of rotation (See, e.g., Fig. 1-44), the hanger having a central portion (See, e.g., Fig. 1-44, near 531+532) including bilateral constraints in first and second dimensions (See, e.g., Fig. 1-44); an external support structure (See, e.g., Fig. 1-44, 510); the external support structure supporting and constraining a first axis-specific constraining structure (See, e.g., Fig. 1-44, 550), corresponding to the first dimension and a second axis-specific constraining structure (See, e.g., Fig. 1-44, 565+566) corresponding to the second dimension (See, e.g., Fig. 1-44); wherein the first axis-specific constraining structure exerts force on opposite sides of the hanger through two resilient contact structures (See, e.g., Fig. 1-44, 550); the second axis-specific constraining structure exerts force on opposite sides of the hanger through two pivot structures (See, e.g., Fig. 1-44, 565+566).
Powell fails to explicitly teach: the external support structure externally surrounding the central portion of the hanger wherein the hangar laterally protrudes from the external support structure and extends therethrough.
However, Tietge teaches a similar skateboard truck structure (See, e.g., Tietge: Fig.1-4) wherein an external support structure (See, e.g., Tietge: Fig.1-4, 24) externally surrounds a central portion of a hanger/axle member (See, e.g., Tietge: Fig.1-4, 50) wherein the hangar/axle laterally protrudes from the external support structure and extends therethrough (See, e.g., Tietge: Fig.1-4, 38).
Tietge teaches that it is well known in the art of skateboard truck design to provide the external support structure externally surrounding the central portion of the hanger and the hangar laterally protrudes from the external support structure and extends therethrough. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Powell modified with the external support structure externally surrounding a central portion of the hanger and laterally protrudes from the external support structure and extending therethrough such as taught by Tietge, for the purpose of conveniently maintaining the hanger in a secure but resilient connection to the skateboard deck when in use, beneficially providing additional enclosed protection to the internal pivoting elements of the hanger/axles during travel across rocky terrain, and additionally presenting a neat and concise visual appearance when stored on the vehicle. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 2]  Regarding Claim 2, the combination of Powell in view of Tietge teaches: wherein the first and second dimensions are orthogonal with the elongated axis (See, e.g., Powell: Fig. 1-44).
[Claim 3]  Regarding Claim 3, the combination of Powell in view of Tietge teaches: wherein the two resilient contact structures are first and second bushings (See, e.g., Powell: Fig. 1-44, 550).
[Claim 4]  Regarding Claim 4, the combination of Powell in view of Tietge teaches: wherein the first axis-specific constraining structure is supported by extending through two opposite openings in the external support structure (See, e.g., Powell: Fig. 1-44, 521+515).
[Claim 5]  Regarding Claim 5, the combination of Powell in view of Tietge teaches: wherein the first axis-specific support structure comprises a compression bolt with a nut (See, e.g., Powell: Fig. 1-44, 570+574).
[Claim 6]  Regarding Claim 6, the combination of Powell in view of Tietge teaches: wherein the two pivot structures are first and second shafts (See, e.g., Powell: Fig. 1-44, 565+566).
[Claim 7]  Regarding Claim 7, the combination of Powell in view of Tietge teaches: wherein the second axis-specific constraining structure is supported by extending through two opposite openings in the external support structure (See, e.g., Powell: Fig.1-44, 519).
[Claim 15] Regarding Claim 15, the combination of Powell in view of Tietge teaches: wherein the external support structure includes a mounting flange (See, e.g., Powell: Fig.1-44, 512) and a transverse portion with an outer arc extending about the hanger (See, e.g., Tietge: Fig.1-4, 24), the hanger disposed between the mounting flange and the outer arc (See, e.g., Tietge: Fig.1-4).
[Claim 16] Regarding Claim 16, the combination of Powell in view of Tietge teaches: wherein the mounting flange that defines a horizontal planar portion (See, e.g., Powell: Fig.1-44, 512), and the transverse portion extends in a vertical direction orthogonal to the horizontal planar portion (See, e.g., Powell: Fig.1-44, 512 and Tietge: Fig.1-4, 24), the hanger disposed between the mounting flange and the outer arc in the vertical direction (See, e.g., Tietge: Fig.1-4).
[Claim 17] Regarding Claim 17, the combination of Powell in view of Tietge teaches: wherein the external support structure includes a hanger aperture (See, e.g., Tietge: Fig.1-4, 38), a central portion of the hanger disposed within and hanger aperture (See, e.g., Tietge: Fig.1-4) and left and right wings of the hanger laterally protruding from the hanger aperture (See, e.g., Tietge: Fig.1-4, 50+52+54).
[Claim 18] Regarding Claim 18, the combination of Powell in view of Tietge teaches: wherein an outer arc portion of the external support structure (See, e.g., Tietge: Fig.1-4, 24) extends between the hanger and a ground surface when the truck is in use and attached with a deck (See, e.g., Tietge: Fig.1-4).
[Claim 19] Regarding Claim 19, the combination of Powell in view of Tietge teaches: wherein the first axis-specific constraining structure exerting force on opposite sides of the hanger is oriented vertically relative to a horizontal planar portion of a mounting flange of the external support structure (See, e.g., Powell: Fig.1-44). 
Allowable Subject Matter
Claims 20-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A truck comprising: a base, comprising: a hanger aperture; and first and second shaft apertures aligned along a pivot axis, the first shaft aperture disposed on a first side of the hanger aperture and the second shaft aperture disposed on a second side of the hanger aperture opposite the first side; first and second bushing apertures aligned along a compression axis, the first bushing aperture disposed on a third side of the hanger aperture and the second bushing aperture disposed on a fourth side of the hanger aperture opposite the third side; a hanger, comprising: first and second shaft seats, the first shaft seat disposed on a first side of the hanger and the second shaft seat disposed on a second side of the hanger opposite the first side; first and second bushing seats, the first bushing seat disposed on a third side of the hanger and the second bushing seat disposed on a fourth side of the hanger opposite the third side; first and second wings, the first wing extending from a fifth side of the hanger and the second wing extending from a sixth side of the hanger opposite the fifth side; wherein the hanger is disposed within the pivot aperture of the base and a first shaft extends through the first shaft aperture and into the first shaft seat and a second shaft extends through the second shaft aperture and into the second shaft seat to pivotably couple the hanger with the base, as claimed in Claim 20 (emphasis added to allowable limitations not suggested or taught by the prior art).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618